Case 3:19-cv-07314-CRB Document 44-16 Filed 01/31/20 Page 1 of 2




               Exhibit 11
7/23/2019             Case 3:19-cv-07314-CRB Document      44-16
                                             Trademark Electronic     Filed
                                                                  Search      01/31/20
                                                                         System (TESS) Page 2 of 2
              United States Patent and Trademark Office

              Home|Site Index|Search|FAQ|Glossary|Guides|Contacts|eBusiness|eBiz alerts|News|Help


  Trademarks > Trademark Electronic Search System (TESS)

TESS was last updated on Tue Jul 23 03:32:30 EDT 2019


;• +Hh.\iiY llM!i &,Wimhi ;;44;.,a;; f=iidi ISI titNtilmf i•                    =M,MM
  Logout     Please logout when you are done to release system resources allocated for you.

Record 1 out of 1
      TSDR           ASSIGN Status      TTAB Status
                                                         ( Use the "Back" button of the Internet Browser to return to
TESS)




  ANATHEM
 Word Mark                     ANATHEM
 Goods and Services            IC 036. US 100 101 102. G & S: venture capital services, namely, providing financing to emerging and
                               start-up companies
 Standard Characters
 Claimed
 Mark Drawing Code             (4) STANDARD CHARACTER MARK
 Serial Number                 88509150
 Filing Date                   July 11, 2019
 Current Basis                 1B
 Original Filing Basis         1B
 Owner                         (APPLICANT) McKellar, Crystal INDIVIDUAL UNITED STATES 2269 Chestnut Street, #622 San
                               Francisco CALIFORNIA 94123
 Attorney of Record            Julia Spoor Gard
 Type of Mark                  SERVICE MARK
 Register                      PRINCIPAL
 Live/Dead Indicator           LIVE


;• +Hii liiY llM!i &,W@Mi ;;44434!! •=iM@IMI titJ@lg.;f -
        •                                                                                MM•·+
                                          |.HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY




tmsearch.uspto.gov/bin/showfield?f=doc&state=4804:iqwjej.2.1                                                                      1/1
